DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This office action is in response to Amendment filed 6/22/2021. Claims 1, 5, 8, 10, 11, and 16 are amended, Claims 9 and 20 are canceled, claims 3-4, 6, 10-13, and 17 were previously withdrawn, and Claims 21-22 are new. Therefore, Claims 1-8, 10-19, and 21-22 are currently pending, of which claims 3-4, 6, 10-13, and 17 are withdrawn.
Applicant’s amendments to the specification have overcome each and every specification objection previously made in Non-Final Rejection dated 3/23/2021. Therefore, each and every specification objection made in the Non-Final Rejection dated 3/23/2021 are withdrawn.
Applicant’s amendments to the claims have overcome each and every claim objection previously made in Non-Final Rejection dated 3/23/2021. Therefore, each and every claim objection made in the Non-Final Rejection dated 3/23/2021 are withdrawn.
Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously made in Non-Final Rejection dated 3/23/2021. Therefore, each and every claim rejection under 35 U.S.C. 112(b) made in the Non-Final Rejection dated 3/23/2021 are withdrawn.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in Amendment, pages 12-16, filed 6/22/2021, with respect to the rejection(s) of claim(s) 1, 5, 7-9, 14-16, 18, and 19 under 35 U.S.C. 102(a)(1) by Medina (US 2017/0056602) have been fully considered and are Medina et al. (US20170056602) and Sidman (US 4,351,337) with regards to claims 1-2, 5, 7, 16, and 18-19 and Medina et al., Sidman, and Zilberman (US 2007/0134305) with regards to claims 8, 14-15, and 21-22.
Applicant’s arguments, see Applicant Arguments/Remarks Made in Amendment, page 16, filed 6/22/21, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 103 by Medina in view of Frigstad (US 2014/0088347) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Medina et al. (US20170056602), Sidman (US 4,351,337), and Frigstad (US 2014/0088347).
Applicant’s arguments, see Applicant Arguments/Remarks Made in Amendment, page 16, filed 6/22/21, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 103 by Medina in view of Gambale (US 6,447,522) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claim 20 has been canceled by amendment. Therefore, no new ground(s) of rejection is necessary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Medina et al. (US 2017/0056602; hereinafter “Medina”) in view of Sidman (US 4,351,337).
With regards to claim 1, Medina teaches (Figs. 2-4k) a method of treating (See [0010] “method for sinus treatment”) tissue (See abstract “turbinate mucosal tissue”) in a nasal cavity (turbinate mucosal tissue is located in the nasal cavity), comprising: 
a porous bioresorbable tube (See [0035] “The implant may be symmetrical or asymmetrical…they have a generally cylindrical…shape” wherein the Examiner is interpreting cylindrical to be analogous to tube) defined by a wall (See Examiner annotated Fig. 4B below, hereinafter referred to as Fig. A below) formed from one or more porous bioresorbable polymers (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix)”), the porous bioresorbable tube including pores (See [0035] “several exemplary implants with withdrawal-discouraging, mucosal tissue-engaging surface features. Features may include projections…recesses, (e.g., dimples, grooves or porosity)”); and
after inserting the bioresorbable implant into the soft tissue of the nasal cavity (See Fig. 3), releasing the pharmaceutical composition (See [0031] “drug elutes from the implant”) from the bioresorbable implant,
wherein the wall (See Fig. A below; wherein the annotated wall is comprised of the biodegradable matrix such as the polymeric matrix with the drug dispersed therein or coated thereon) of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time (See [0031] “The biodegradation characteristics of the implant preferably are such that it remains at the implantation site for at least three days, for at least one week, or for at least two weeks…The drug elution characteristics of the implant preferably are such that the drug elutes from the implant for at least three days, for at least one week, or for at least two weeks after implantation.” Therefore, the release rate of the pharmaceutical composition is controlled based on the desired amount of time the implant is at 

    PNG
    media_image1.png
    286
    328
    media_image1.png
    Greyscale

Medina is silent with regards to the implant comprising an interior bore that extends from a first end to a second end, and 
a pharmaceutical composition filling at least partially the interior bore of the porous bioresorbable tube; and 
Nonetheless, Sidman teaches (Figs. 6-7) a bioresorbable implant (See Fig. 6) comprising a porous bioresorbable tube (See Col. 12, lines 9-20 “a rod-shaped implant device…this modification is a closed tube and it comprises a cylindrical casing 25”) defined by a wall (25) formed from one or more porous bioresorbable polymers (See Col. 12, lines 9-20 “a cylindrical 
a pharmaceutical composition (See Col. 12, lines 9-20 “a core 28 which may be formed only of the one or more drugs to be delivered.”) filling at least partially the interior bore of the porous bioresorbable tube (See Fig. 6, which shows the drug filling the interior bore/core 28 of the porous bioresorbable tube).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of treating of Medina in view of Sidman such that the implant comprises an interior bore that extends from a first end to a second end, and a pharmaceutical composition filling at least partially the interior bore of the porous bioresorbable tube. One of ordinary skill in the art would have been motivated to make this modification, as the closed tube configuration provides the advantage of attaining drug loadings as high as 80% to 90% by weight, which allows a minimum overall size of depot and requiring a minimum amount of polymer to be removed during biodegradation. Furthermore, the implant may exhibit a constant rate of drug release, primarily by diffusion, and therefore achieve a high utilization of the drug payload. Finally, being of a rod-configuration, allows the closed tubes to be administered by trocar injection, which eliminates the need for any surgical procedure. (See Col. 12, lines 43-56 of Sidman).
The method of treating taught by Medina modified in view of Sidman will hereinafter be referred to as the method of treating of Medina and Sidman.
With regards to claim 5, the method of treating of Medina and Sidman teaches the claimed invention of claim 1, and Medina further teaches that the bioresorbable implant (232a) 
With regards to claim 7, the method of treatment of Medina and Sidman teaches the claimed invention of claim 1, and Medina further teaches that the pharmaceutical composition (See [0031] “drug”) comprises at least one of: 
one or more drugs (See [0033] “a variety of drugs”), or 
one or more therapeutic agents (See [0033] “other therapeutic agents”).

With regards to claim 16, Medina discloses (Figs. 2-4k) a system (100), comprising: 
a bioresorbable implant (232a) comprising: 
a porous bioresorbable tube (See [0035] “The implant may be symmetrical or asymmetrical…they have a generally cylindrical…shape” wherein the Examiner is interpreting cylindrical to be analogous to tube) defined by a wall (See Fig. A above) formed from one or more porous bioresorbable polymers (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix)”), the porous bioresorbable tube including pores (See [0035] 
wherein the wall (See Fig. A above; wherein the annotated wall is comprised of the biodegradable matrix such as the polymeric matrix with the drug dispersed therein or coated thereon) of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time (See [0031] “The biodegradation characteristics of the implant preferably are such that it remains at the implantation site for at least three days, for at least one week, or for at least two weeks…The drug elution characteristics of the implant preferably are such that the drug elutes from the implant for at least three days, for at least one week, or for at least two weeks after implantation.” Therefore, the release rate of the pharmaceutical composition is controlled based on the desired amount of time the implant is at the implantation site. As the polymeric matrix degrades the pharmaceutical composition/drug elutes.), the release rate relates to at least one of a degradation rate of the one or more porous bioresorbable polymers (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix) with the drug dispersed therein or coated thereon. The biodegradation characteristics of the implant preferably are such that it remains in the implantation site for at least three days, for at least one week, or for at least two weeks.” Therefore, the release rate relates to the degradation rate of the biodegradable matrix which is comprised of polymers/porous bioresorbable polymers.).
a delivery device (300) configured to insert the bioresorbable implant in soft tissue (330) of a nasal cavity (See [0028] “pin 306 to force implant 232a or 232b through needle 216 and out of needle tip 218 so as to bury submucosally” wherein 330 refers to turbinate tissue which is located in the nasal cavity).

a pharmaceutical composition filling at least partially the interior bore of the porous bioresorbable tube; and 
Nonetheless, Sidman teaches (Figs. 6-7) a bioresorbable implant (See Fig. 6) comprising a porous bioresorbable tube (See Col. 12, lines 9-20 “a rod-shaped implant device…this modification is a closed tube and it comprises a cylindrical casing 25”) defined by a wall (25) formed from one or more porous bioresorbable polymers (See Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”), the porous bioresorbable tube including an interior bore (28) that extends from a first end (end adjacent to 26) to a second end (end adjacent to 27), and 
a pharmaceutical composition (See Col. 12, lines 9-20 “a core 28 which may be formed only of the one or more drugs to be delivered.”) filling at least partially the interior bore of the porous bioresorbable tube (See Fig. 6, which shows the drug filling the interior bore/core 28 of the porous bioresorbable tube); and 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the system of Medina in view of Sidman such that the implant comprises an interior bore that extends from a first end to a second end, and a pharmaceutical composition filling at least partially the interior bore of the porous bioresorbable tube. One of ordinary skill in the art would have been motivated to make this modification, as the closed tube configuration provides the advantage of attaining drug loadings as high as 80% to 90% by weight, which allows a minimum overall size of depot and requiring a minimum amount of polymer to be removed during biodegradation. Furthermore, the implant may exhibit a 
The system taught by Medina modified in view of Sidman will hereinafter be referred to as the system of Medina and Sidman.
With regards to claim 18, the system of Medina and Sidman teaches the claimed invention of claim 16, and Medina further teaches that the delivery device (300) comprises an elongated shaft (306) having a distal end (See [0027] “the distal end of pin 306”) releasably coupled (the distal end of the elongated shaft and the proximal end of the implant are releasably coupled together because as insertion occurs the implant is buried into the target turbinate mucosal tissue while the distal end of the elongated shaft is not) to a proximal end ([0027] “the distal end of pin 306 may contact the proximal end of such implant”) of the bioresorbable implant (232a).
With regards to claim 19, the system of Medina and Sidman teaches the claimed invention of claim 18, and Medina further teaches that the bioresorbable implant (232a) (See [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) having a pointed shape (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) configured to pierce and penetrate (See [0036] “stiff biodegradable matrix that will penetrate”) the soft tissue (330).

Claim(s) 8, 14-15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Medina et al. (US 2017/0056602; hereinafter “Medina”) in view of Sidman (US 4,351,337) and Zilberman (US 2007/0134305).
With regards to claim 8, Medina discloses (Figs. 2-4k) a bioresorbable implant (232a) for use in a nasal region (See abstract “turbinate mucosal tissue” wherein turbinate mucosal tissue is located in the nasal cavity), comprising: 
a porous bioresorbable tube (See [0035] “The implant may be symmetrical or asymmetrical…they have a generally cylindrical…shape” wherein the Examiner is interpreting cylindrical to be analogous to tube) defined by a wall (See Fig. A above) formed from one or more porous bioresorbable polymers (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix)”), the porous bioresorbable tube including pores (See [0035] “several exemplary implants with withdrawal-discouraging, mucosal tissue-engaging surface features. Features may include projections…recesses, (e.g., dimples, grooves or porosity)”);
wherein the wall (See Fig. A below; wherein the annotated wall is comprised of the biodegradable matrix such as the polymeric matrix with the drug dispersed therein or coated thereon) of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time (See [0031] “The biodegradation characteristics of the implant preferably are such that it remains at the implantation site for at least three days, for at least one week, or for at least two weeks…The drug elution characteristics of the implant preferably are such that the drug elutes from the implant for at least three days, for at least one week, or for at least two weeks after implantation.” Therefore, the release rate of the pharmaceutical composition is controlled based on the desired amount of time the implant is at 
Medina is silent with regards to the implant comprising an interior bore that extends from a first end to a second end, and 
a pharmaceutical composition filling at least partially the interior bore of the porous bioresorbable tube; and 
wherein the wall of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time, the release rate relates to a release of the pharmaceutical composition through the pores of the porous bioresorbable tube.
Nonetheless, Sidman teaches (Figs. 6-7) a bioresorbable implant (See Fig. 6) comprising a porous bioresorbable tube (See Col. 12, lines 9-20 “a rod-shaped implant device…this modification is a closed tube and it comprises a cylindrical casing 25”) defined by a wall (25) formed from one or more porous bioresorbable polymers (See Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”), the porous bioresorbable tube including an interior bore (28) that extends from a first end (end adjacent to 26) to a second end (end adjacent to 27), and 

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the implant of Medina in view of Sidman such that the implant comprises an interior bore that extends from a first end to a second end, and a pharmaceutical composition filling at least partially the interior bore of the porous bioresorbable tube. One of ordinary skill in the art would have been motivated to make this modification, as the closed tube configuration provides the advantage of attaining drug loadings as high as 80% to 90% by weight, which allows a minimum overall size of depot and requiring a minimum amount of polymer to be removed during biodegradation. Furthermore, the implant may exhibit a constant rate of drug release, primarily by diffusion, and therefore achieve a high utilization of the drug payload. Finally, being of a rod-configuration, allows the closed tubes to be administered by trocar injection, which eliminates any surgical procedure. (See Col. 12, lines 43-56 of Sidman).
The implant taught by Medina modified in view of Sidman will hereinafter be referred to as the implant of Medina and Sidman.
The implant of Medina and Sidman is silent with regards to the limitation of:
wherein the wall of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time, the release rate relates to a release of the pharmaceutical composition through the pores of the porous bioresorbable tube.

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the implant of Medina and Sidman in view of Zilberman such that the wall of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time, the release rate relates to a release of the pharmaceutical composition through the pores of the porous bioresorbable tube. One of ordinary skill in the art would have been motivated to make this modification, because a release process/rate of the bioactive agent/pharmaceutical composition can be controlled by manipulating the size of the pores (See [0194] of Zilberman).

With regards to claim 14, the implant of Medina, Sidman, and Zilberman teaches the claimed invention of claim 8, and Medina further teaches that the bioresorbable implant (232a) (See [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) having a pointed shape (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”).
With regards to claim 15, the implant of Medina, Sidman, and Zilberman teaches the claimed invention of claim 8, and Medina further teaches an end of the bioresorbable implant (Fig. 2, #232a) (See [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) is flared (See [0035] “The implant may…have…a chiseled (e.g., wedged-shape) proximal (insertion) end, and a similar or different distal end.”).
With regards to claim 21, the implant of Medina, Sidman, and Zilberman teaches the claimed invention of claim 8, however, Medina is silent with regards to the release of the pharmaceutical composition through the pores of the porous bioresorbable tube relates to at least one of a size or a quantity of the pores.
Nonetheless, Zilberman teaches (Fig. 1) that the release of the pharmaceutical composition through the pores (See Fig. 1 “pores”) of the porous bioresorbable tube (See Fig. 1) relates to at least one of a size (See [0194] “A release process of bioactive agents...be controlled 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the implant of Medina, Sidman, and Zilberman in view of another teaching of Zilberman such that the wall of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time, the release rate relates to at least one of a degradation rate of the one or more porous bioresorbable polymers or a release of the pharmaceutical composition through the pores of the porous bioresorbable tube. One of ordinary skill in the art would have been motivated to make this modification, because a release process of the bioactive agent/pharmaceutical composition can be controlled by manipulating the size of the pores (See [0194] of Zilberman).
With regards to claim 22, the implant of Medina, Sidman, and Zilberman teaches the claimed invention of claim 8, however, Medina is silent with regards to the bioresorbable implant includes a first cap coupled to the first end and/or a second cap coupled to the second end.
Nonetheless, Sidman further teaches (Figs. 6-7) that the bioresorbable implant (See Fig. 6) includes a first cap (26) coupled to the first end (See first end of implant adjacent to 26) and/or a second cap (27) coupled to the second end (See second end of implant adjacent to 27).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the implant of Medina, Sidman, and Zilberman view of another teaching of Sidman such that the bioresorbable implant includes a first cap coupled to the first end and/or a second cap coupled to the second end. One of ordinary skill in the art would have been motivated to make this modification, as the closed tube configuration provides the 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina and Sidman as applied to claim 1 above, and further in view of Frigstad et al. (US 2014/0088347; hereinafter “Frigstad”).
With regards to claim 2, the method of treating of Medina and Sidman teaches the claimed invention of claim 1, and Medina further teaches that the one or more biodegradable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”) comprise a plurality of different biodegradable polymers (See [0032] “exemplary matrix polymers” and “derivatives…of any of the foregoing, and mixtures of any of the foregoing”), but Medina fails to explicitly disclose that the different biodegradable polymers have different degradation rates such that releasing the pharmaceutical composition comprises releasing the pharmaceutical composition at a plurality of release rates, which are different from each other. 
Nonetheless, Frigstad teaches an implant having different biodegradable polymers with different degradation rates such that the releasing pharmaceutical composition comprises releasing the pharmaceutical composition at a plurality of release rates, which are different from each other (See [0034] “various embodiments of the invention can use copolymers and homopolymers to provide implants with portions having different rates of degradation”, [0038] “Faster degrading copolymers can be used in the outer layers...the outer therapeutic agent-
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify method of treating of Medina and Sidman with a teaching of Frigstad such that the one or more biodegradable polymers comprise a plurality of different biodegradable polymers with different degradation rates such that releasing the pharmaceutical composition comprises releasing the pharmaceutical composition at a plurality of release rates, which are different from each other. One of ordinary skill in the art would have been motivated to make this modification, in order to allow for tailoring of the times release of the agent (See [0035] of Frigstad).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783